TDCJ Offender Details                                                                               Page 1 of2



    Texas Department of criminal justice                         [IjjJiE
                                                                      u.uiii.u'.u           New Offender Search




 Offender Information Details

   Return to Search list




 SID Number:                                    01635383

 TDCJ Number:                                   02005311

 Name:                                          JONES.LARRY JOE

 Race:                                           B

 Gender:                                         M

 DOB:                                            1953-08-02

 Maximum Sentence Date:                         2089-04-20

 Current Facility:                               BYRD

 Projected Release Date:                         2089-04-20

 Parole Eligibility Date:                        2044-04-20

 Offender Visitation Eligible:                   NO

 The offender is temporarily ineligible for visitation. Please call the offender's unit for any
 additional information.

 The visitation information is updated once daily during weekdays and multiple times per day
 on visitation days.



 SPECIAL INFORMATION FOR SCHEDULED RELEASE:


 Scheduled Release Date:                      Offender is not scheduled for release at this time.


 Scheduled Release Type:                      Will be determined when release date is scheduled.


 Scheduled Release Location:                  Will be determined when release date is scheduled.




    Parole Review Information

 Offense History:
                     Offense                          County      Case No.



http ://offender.tdcj .texas.gov/OffenderSearch/offenderDetail.action?sid=01635383                   8/12/2015